Citation Nr: 1107089	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  00-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to July 10, 2000, 
and in excess of 50 percent from July 11, 2000 to January 11, 
2007.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, 
in pertinent part, granted service connection for PTSD, with a 10 
percent evaluation effective August 19, 1998, and continued the 
Veteran's current 10 percent rating for bilateral pes planus.  In 
a January 2001 rating decision the Veteran's rating for PTSD was 
increased to 50 percent, effective July 11, 2000.  In April 2009, 
the RO increased the evaluation of the Veteran's service-
connected PTSD to 100 percent disabling effective January 11, 
2007.  

The Veteran's claim for an increased rating for PTSD has been re-
characterized to comport to the development of his claim.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO in Los Angeles, California, currently retains jurisdiction 
over the Veteran's claim file.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing at the RO in February 2005.  A transcript of the hearing 
is of record.  The VLJ before whom the Veteran testified in 
February 2005 is no longer a Board employee.  The Veteran failed 
to respond to a December 2010 letter from the Board requesting 
that he specify whether he wants another hearing before the 
Board.  This letter notified the Veteran that if he did not 
respond in 30 days, the Board will assume he does not want a new 
hearing and proceed in adjudicating his claim.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).


FINDINGS OF FACT

1.  Prior to July 10, 2000, the Veteran's PTSD is manifested by 
no more than occupational and social impairment due to mild or 
transient symptoms, and a GAF score of 75 at lowest; from July 
11, 2000 to January 11, 2007, the Veteran's PTSD is manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity, and  GAF scores ranging from 35 to 
70.

2.  The Veteran's bilateral pes planus is characterized by no 
more than moderate symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD prior to July 10, 2000, have not been met, and 
the criteria for an initial evaluation in excess of 50 percent 
for PTSD from July 11, 2000 to January 11, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2010).    

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The rating decision that is the basis of this appeal was already 
decided prior to the enactment of the current § 5103(a) 
requirements in 2000.  Where, as here, the § 5103(a) notice was 
not mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, a Veteran has the 
right to a content complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).   November 2003, June 2005, February 2006, 
June 2006, and June 2009 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were subsequently re-adjudicated in an October 2010 
supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous 
adequate VA examinations were conducted to assess the severity of 
the Veteran's disabilities; the Veteran has not argued, and the 
record does not reflect, that these examinations are inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided, is available and not 
part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, as has been done in this case for 
the Veteran's PTSD disability, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



III.  PTSD Claim

The Veteran seeks an initial evaluation in excess of 10 percent 
for PTSD prior to July 10, 2000, and in excess of 50 percent from 
July 11, 2000 to January 11, 2007.  The Veteran testified in 
February 2005 that he has suffered from PTSD for many years 
following service and that it prevents him from working.  

The RO originally granted service connection for PTSD in February 
1999, with a 10 percent evaluation and an effective date of 
August 19, 1998, under 38 C.F.R. § 4.130, DC 9411.  In a January 
2001 rating decision, the RO increased the rating for PTSD to 50 
percent disabling effective, July 11, 2000.  In April 2009, the 
RO increased the evaluation of the Veteran's service-connected 
PTSD to 100 percent disabling effective January 11, 2007.   

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  A 30 percent 
disability rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  See 38 
C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 71 to 80 indicates that, if symptoms are present at all, 
they are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  A GAF score of 61 to 70 is defined as 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242-244 (1995).

A.  Evaluation in Excess of 10 Percent for PTSD prior to July 10, 
2000

A VA examination was conducted in October 1998.  The Veteran 
reported that he operated his own parachute business until he 
retired in 1984, and that he is irritable, has episodes of 
agitation, and has alienated many of his friends.  He has 
activities outside his business and home.  The Veteran also 
reports that for many years he has experienced anxiety 
sensations, which occur when he is provoked that include rage 
when things go wrong.  The Veteran reports nightmares twice a 
week about combat and that he awakens several time each night.  
He reported that he thinks of close friends who were killed and 
that he feels anxious and depressed.  He also reports that he is 
uneasy around crowds and startles excessively.  

The examiner noted that, objectively, the Veteran is alert and 
oriented times three.  His appearance is conventional.  He was 
cooperative, friendly, has normal speech and communication, 
affect was appropriate, mood was neutral, and there was no 
disturbance of mental stream, thought, or perception.  There was 
no suicidal or homicidal ideation, and memory and concentration 
were intact.  No cognitive deficit, intellect is average, and 
insight is fair.  Judgment is compromised under stress and the 
Veteran became agitated with minor provocation.  A diagnosis of 
PTSD was given and a GAF score of 75 was assigned.  The examiner 
noted that the Veteran has a good work record as a self employed 
businessman and has been socially active, but suffers from 
interrupted sleep, night sweats, and an excessive startle 
reaction.  He has alienated friends and family with stress 
intolerance and feels vulnerable in crowded conditions.

November 1998 private treatment records note that the Veteran 
complained of night sweats.  The etiology of the sweats was not 
noted.  

What appears to be psychiatric treatment records dated in June 
and July 1999 are handwritten and illegible.    

An August 1999 private annual physical examination report notes 
that the Veteran was given a diagnosis of "schizophrenia?"

A May 2000 VA group therapy report notes that the Veteran and 
several other group members discussed problems with their 
relationships with their significant others, their nightmares, 
and their flashbacks.  

A June 30, 2000, private medical opinion notes that following the 
war the Veteran developed PTSD.  The Veteran used a flame thrower 
during the invasion of Iwo Jima where he operated a flame thrower 
in a hand to hand combat incident and was awarded the Silver 
Star.  The condition was not known at that time and he was 
diagnosed with paranoid schizophrenia.  Over the years he has 
continually had nightmares, memory flashback, and depression.  
Ritual behaviors and period of extreme agitation have added to 
his inability to accept the pressures of society.  The Veteran 
has been on medication to control his symptoms since service.  

The Board finds that the June 30, 2000, private medical opinion 
indicating that over the years the Veteran has continually had 
nightmares, memory flashback, and depression, and that he has 
ritual behaviors and period of extreme agitation is not 
corroborated or supported by other competent medical evidence of 
record for the period August 31, 1998 to July 10, 2000.  
Significantly, the October 1998 VA examination report did not 
find any of these symptoms and other medical evidence dated from 
October 1998 to June 2000 likewise does not indicate that the 
Veteran suffered from these symptoms.  The June 30, 2000 private 
medical opinion does not contains only  conclusory findings that 
over the years he continually had symptoms.  This finding is 
shown to be inaccurate because during the October 1998 VA 
examination the Veteran did not report, nor did the examiner 
find, those symptoms noted in the June 30, 2000 private medical 
opinion to be "continual."

Furthermore, the June 30, 2000, private medical opinion in no way 
indicates that its conclusions are based on any psychiatric 
testing or other clinical findings such as patient interviews or 
a mental status examination.  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty. See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the June 30, 
2000 private medical opinion carries little evidentiary weight 
because it is "... unsupported and unexplained..." by any 
psychiatric testing or clinical findings.  See Bloom, 12 Vet. 
App. at 187.   
 
Additionally, the June 30, 2000, private medical opinion, in 
part, bases its conclusory findings on the fact that the Veteran 
operated a flame thrower in a hand to hand combat incident for 
which he was awarded the Silver Star.  However, there is no 
corroboration of either the incident or the award contained in 
the claim file.  See generally Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  

Thus, the June 30 private medical opinion is assigned little 
probative weight.  

While there are numerous medical treatment records dated in the 
1970s, 1980s, and 1990s indicating that the Veteran was diagnosed 
with, and treated for, depression, schizophrenia, and a number of 
other psychiatric conditions, these records are dated prior to 
the Veteran's date of claim, and are not relevant to the 
Veteran's current claim of an initial rating in excess of 10 
percent for PTSD prior to July 10, 2000.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Hart, 21 Vet. App. at 505.  

Prior to July 10, 2000, the evidence more nearly approximates the 
criteria for a 10 percent, rather than a 30 percent, rating.  The 
probative medical evidence does not demonstrate findings of 
depressed mood, suspiciousness, panic attacks, or mild memory 
loss which would be indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal).  See 38 C.F.R. § 
4.130, DC 9411.  There is evidence of record that indicates that 
the Veteran has difficulty in adapting to stressful 
circumstances, anxiety, and sleeping problems.  Symptoms of the 
type or severity of difficulty in adapting to stressful 
circumstances, anxiety, and sleeping problems alone, in the 
absence of symptoms of a severity of those noted for a 30 percent 
rating, such as depressed mood, panic attacks, or mild memory 
loss, do not warrant a 30 percent rating.  Nor does the evidence 
include any manifestations other than those listed in the rating 
criteria which would justify a rating higher than 10 percent 
prior to July 10, 2000.  

In addition, prior to July 10, 2000, a GAF score of 75 was 
assigned by the VA examiner, which is indicative of symptoms, if 
present at all, that are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter, 8 Vet. App. 
at 240.  Thus, the Veteran's GAF score of 75 is consistent with 
the narrative report and supports a 10 percent rating for PTSD.  

B.  Evaluation in Excess of 50 percent from July 11, 2000 to 
January 11, 2007

A VA examination was conducted July 11, 2000.  The examiner noted 
that the Veteran complained of nightmares and awakes to choking 
his wife, flashbacks, constant agitation, and mood swings.  He 
was hospitalized several times with suicidal feelings, but made 
no attempts.  He also reported hypervigilance and avoidance of 
crowds, noise, and social situations.  

The Veteran is alert, oriented times three, has an average IQ, 
and no symptoms of major affective or psychotic disorders.  He 
denies hallucinations or delusions, but shows poor attention span 
and conversation, chronic agitation, and inability to relax.  His 
abstract ability and memory are intact for a man his age.  A 
diagnosis of PTSD was given and a GAF score of 50 was assigned.  
The examiner noted that although the Veteran is retired, he is 
anhedonic and unable to participate in social and recreational 
activities except with his wife.  Irritability disrupts 
relationships with his family and friends.  

A September 2001 VA treatment record notes that the Veteran is 
more anxious about the state of the country following the World 
Trade Center bombings.  He has no suicidality, but is sad that he 
cannot just tell people to go to hell.  

October 2003 VA treatment records note that the Veteran is not 
depressed, has no hand wringing, and no complaints of poor sleep.  
No suicidal ideation.  A GAF score of 70 was given.  

A February 2004 VA treatment record notes that the Veteran 
continues to have remission of depressive and anxiety symptoms 
and continues to experience nightmares and flashbacks, but now 
only intermittently.  The Veteran reports that he is currently 
not depressed, is sleeping better, though he still experiences 
some insomnia and symptoms of nightmares, and has no anhedonia 
and a good energy level.  He reports he is doing fair and has no 
complaints.  He denies symptoms of depression, mania, and 
psychosis.  Denies suicidal and homicidal ideation.  

A mental status examination revealed that he was alert and 
oriented times four, calm, cooperative, answered questions 
appropriately, has good eye contact, and good grooming.  His 
speech was normal and non-pressured, his thought process was 
clear, coherent, and goal directed, and there was no evidence of 
thought disorder.  The Veteran denied auditory and visual 
hallucinations and there was no evidence of delusions, illusions, 
psychotic distortions, or misinterpretations of reality.  Denies 
homicidal and suicidal thoughts.  All observed components of 
memory grossly intact.  No noted impairments in language 
functioning.  He is able to understand his current problems and 
their implications and make sound decisions.  

August 2004 VA treatment records note that the Veteran has had 
good sleep since his medication was increased and he sleeps 6-7 
hours solidly without daytime fatigue.  The Veteran continues to 
attend PTSD support groups and feels they have been helpful.  
Occasionally he still experiences PTSD related nightmares and 
flashbacks, but this is currently not bothersome to him.  

An April 2005 VA group treatment record indicates that members of 
the group discussed relationships and loneliness.  

A December 2006 letter from a VA resident physician notes that 
the Veteran suffers from olfactory hallucinations of burning 
human flesh, intrusive relocations of service, flashbacks of 
combat, that he gets easily startled and agitated, sleeps 2-3 
hours per night, has depression and anxiety, nightmares, and 
avoids people and social gatherings.  He cannot drive due to 
anxiety, is unable to work because of agitation, has poor 
interpersonal contact with his children, and cannot handle public 
places well.  

The Veteran is appropriately dressed, but emaciated (not eating 
well), his affect is depressed, thought content is coherent, and 
he described nightmares and hypervigilance.  He is suspicious and 
describes poor sleep.  His memory, concentration, and attention 
are poor.  His insight and judgment are fair.  Diagnoses of 
severe PTSD, major depression, and generalized anxiety disorder 
were given and a GAF score of 35 was assigned.  The Veteran is 
unable to care for himself without assistance.  His wife helps 
with groceries, cooks, and drives the Veteran to appointments.  
He is unable to work on account of his inability to get along 
with people.  He is unable to sleep and fatigue results in his 
being tired all day.  His attention, concentration, and memory 
are impaired and therefore he is unemployable.  

On the whole from July 11, 2000 to January 11, 2007, the evidence 
more nearly approximates the criteria for a 50 percent, rather 
than a higher, 70 percent, rating.  

The December 2006 letter from a VA resident physician contains 
the Veteran's self-reported symptoms, such as hallucinations or 
sleeping 2-3 hours per night, which are not consistent with the 
other relevant psychiatric and medical evidence of record.  There 
is no indication that the Veteran's PTSD increased significantly 
in severity in December 2006.  Furthermore, the clinician did not 
offer any type of opinion as to whether the Veteran's psychiatric 
symptoms or GAF score of 35 are related to his service connected 
PTSD versus other non-service connected psychiatric or physical 
problems.  See generally Mitleider v. Brown, 11 Vet App 181 
(1998).  

Additionally, in opining that the Veteran could not work or drive 
due to his PTSD, the treating clinician failed to discuss whether 
the fact that the Veteran is over 80 years old and retired, and 
whether the Veteran's numerous non-service connected conditions, 
such as loss of strength of the right leg with drop foot due to 
severe spinal stenosis and radiculopathy, had any relevance to 
his ability to work or do things like buy groceries.  See 
generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion without supporting clinical data or other rationale does 
not provide the required degree of medical certainty).  While the 
Board does not find that the December 2006 letter is not 
competent medical evidence, because of the numerous reasons 
discussed above, it has little probative value.  

The competent and probative medical evidence of record does not 
demonstrate findings of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene, which would be 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, 
DC 9411.  

There is evidence of record that indicates that the Veteran has 
difficulty in adapting to stressful circumstances, irritability, 
depression, anxiety, poor memory, concentration, and attention, 
anger, and sleeping problems and nightmares, however these are 
the type of symptoms listed as examples of a PTSD disability of 
such a severity as to warrant only, at best, a 50 percent rating.  
As noted above the Veteran's reported hallucinations contained in 
the December 2006 letter from a VA resident doctor is not 
consistent with the other medical evidence of record, and the 
findings contained in this letter that the Veteran cannot work, 
drive a motor vehicle, or do everyday activities like shopping 
due to his PTSD, as discussed above, are assigned decreased 
probative weight.  Likewise, there is no evidence indicating that 
the Veteran has memory loss amounting to retention of only highly 
learned material or that he forgets to complete tasks, which is a 
symptom listed only for his current 50 percent rating and not an 
even higher 70 percent rating.  Difficulty in establishing and 
maintaining effective social relationships and impaired judgment, 
are symptoms of the severity prescribed for the Veteran's current 
50 percent rating.  Although there is competent evidence that 
Veteran has difficulty in adapting to stressful circumstances, 
and irritability, anger, heightened arousal, and hypervigilance, 
these symptoms alone do not warrant a 70 percent rating in the 
absence of other symptoms of the type or severity prescribed for 
a 70 percent rating, such as obsessional rituals, illogical 
speech, or spatial disorientation.  Nor does the evidence include 
any manifestations other than those listed in the rating criteria 
which would justify a rating higher than 50 percent.  

Furthermore, from July 11, 2000 to January 11, 2007, the Veteran 
was found to have GAF scores of 35, 50, and 70.  A GAF score of 
51-60 denotes only moderate symptoms, and a GAF score of 70 
denotes mild symptoms.  A GAF score of 35 does denote impairment 
in reality testing or communication or major impairment in 
several areas, however, as discussed above, the December 2006 
letter failed to apportion the Veteran's GAF score among his 
service connected PTSD and non-service connected psychiatric 
conditions.  Furthermore, a GAF score of 35 alone, with the 
complete lack of symptoms of a severity warranting a 70 percent 
rating, does not weigh in favor of the assignment of a 70 percent 
rating for PTSD.  See Carpenter, 8 Vet. App. at 242-244.

Thus, a rating in excess of 50 percent from July 11, 2000 to 
January 11, 2007, is not warranted.  38 C.F.R. § 4.130, DC 9411.

At no time prior to July 10, 2000, did the Veteran's PTSD 
disability meet or nearly approximate the criteria for a rating 
in excess of 10 percent; and at no time from July 11, 2000 to 
January 11, 2007, has the Veteran's PTSD disability met or nearly 
approximated the criteria for a rating in excess of 50 percent.  
Accordingly, further staged ratings are not for application.  See 
Hart, 21 Vet. App. at 505.

The Veteran may genuinely believe that the severity of his PTSD 
disability warrants higher ratings prior to July 10, 2000, and 
from July 11, 2000 to January 11, 2007.  He is certainly 
competent to report symptoms, such as anger, because this 
requires only personal knowledge, not medical expertise, as it 
comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  And as a lay person, he has provided such 
guidance.  However, his opinion is far outweighed by the detailed 
opinions provided by the VA and private medical professionals of 
record which, while varying in the GAF scores assigned, largely 
agree on the manifestations of his PTSD, and clearly demonstrate 
that ratings in excess of 10 percent prior to July 10, 2000, and 
in excess of 50 percent from July 11, 2000 to January 11, 2007, 
are not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The preponderance of the evidence is against a rating in excess 
of 10 percent for PTSD prior to July 10, 2000, and a rating in 
excess of 50 percent from July 11, 2000 to January 11, 2007; 
there is no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.  

IV.  Bilateral Pes Planus

The Veteran seeks an evaluation in excess of 10 percent for 
bilateral pes planus.  The Veteran testified at his February 2005 
Board hearing that he wears arch supports that help some, but 
that they do not relieve his problems with walking.  He also 
testified that he has foot pain and severe tenderness.   

The Veteran was granted service connection for bilateral pes 
planus with a 10 percent evaluation, effective April 1, 1946, 
under 38 C.F.R. § 4.71a, DC 5276, in a January 1947 rating 
decision.  

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5276 provides ratings for acquired flatfoot or 
pes planus.  Mild flatfoot with symptoms relieved by built-up 
shoe or arch support is rated as noncompensable (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral, is rated 10 percent disabling.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.  

In order to qualify for a higher rating under DC 5276, the record 
must show that the Veteran's pes planus was manifested by severe 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  

A VA examination was conducted in October 1998.  An examination 
of the feet revealed that the Veteran has pes planus.  There is 
pain on palpitation of the long plantar ligament bilaterally with 
clawing of the second through fifth toes on both sides.  The 
Veteran is able to heel walk slightly.  He is able to toe walk 
slightly, but poorly.  The examination reveals there is a 
dorsalis pedis pulse present bilaterally.  A diagnosis of pes 
planus bilaterally was given.  

A VA podiatric examination was conducted in July 2000.  The 
Veteran reported that the pain in both feet is chronic and hurts 
most with the first steps in the morning or when he has been 
sitting a while.  A number of doctors have given him custom 
orthotics, which help but do not solve his problems.  

A physical examination revealed that the Veteran's muscle 
strength in both feet, toes, and ankles was 5/5 bilaterally and 
symmetric.  His range of motion in all metatarsophalangeal joint 
was within normal limits.  His DP pulses were 1/4 bilaterally and 
PT pulses were 3/4 bilaterally.   There are no calluses, lesions, 
or rashes on either foot.  Upon examination there was flexible 
pes cavus deformity on the right foot when non-weight bearing and 
a normal appearing left foot on non-weight bearing.  Upon weight-
bearing there was moderate excessive pronation upon ambulation.  
The left foot worse than the right.  With shoes and orthotics 
much of the abnormal pronation could be controlled, but not 
completely.  The Veteran also demonstrated a one size difference 
in shoe size.  There were hammertoes present on toes 2-5 
bilaterally.  Of greatest significance was the medial band of the 
plantar fascia was prominent and tight upon weight bearing on 
both feet.  A diagnosis of flexible pes cavus deformity, right 
foot and moderate excessive pronation upon ambulation 
bilaterally, left greater than right.  

A VA examination was conducted in February 2010.  The examiner 
noted a review of the Veteran's claim file and that the Veteran 
was 85 years old.  The Veteran reported chronic pain in both feet 
and cramping pain in his upper thighs that radiates into both 
feet.  He wears special shoes with inserts.  The Veteran 
identified pain, stiffness, fatigability, lack of endurance, and 
weakness while standing and walking in his left foot, and pain, 
swelling, redness, stiffness fatigability, lack of endurance, and 
weakness while standing and walking in his right foot.  The 
Veteran experiences nightly flare ups of pain and is unable to 
stand for more than a few minutes and unable to walk more than a 
few yards.  He wears corrective shoes and orthotic inserts and 
uses a walker and wheelchair for a lumbar spine condition.  

A physical examination of the left foot revealed no evidence of 
painful motion, swelling, instability, weakness, but does show 
tenderness and abnormal weight bearing.  His shoes show an 
unusual shoe wear pattern.  There was no evidence of vascular 
foot abnormality.  There was pain on manipulation.  There is no 
pronation.  There is no arch present on weight bearing, but it is 
present on non-weight bearing.  The right foot showed evidence of 
painful motion, swelling, tenderness, instability, and weakness.  
There was no evidence of painful motion, but there was evidence 
of mild swelling.  The Veteran has no motor strength of his right 
leg or foot.  There was moderate pronation and the arch was 
present on weight bearing and non-weight bearing.  X-rays were 
taken of the bilateral feet and a neurologic examination was 
conducted.  Diagnoses of pes cavus right foot with inability to 
completely bear weight on foot because of right L5 and bilateral 
L3-4 and S1 radiculopathy/myelopathy and mid pes cavus of the 
left foot with weight bearing were given.  

The examiner noted that the Veteran's flat foot condition has 
significant occupational effects due to decreased mobility 
strength, and pain, but that he retired in 1986 due to a 
psychiatric problem.  The examiner noted that the Veteran's 
functional loss and weakness in his right leg is a result of his 
severe spinal canal stenosis at L3-4 and right L5 and bilateral 
L3-4 and S1 radiculopathy and myelopathy.  The rationale of this 
opinion was that the Veteran has weakness of his entire right 
leg, and not only his right foot.  

The symptoms listed above most nearly approximate the criteria 
for the Veteran's current 10 percent evaluation.  The competent 
evidence of record does not show objective evidence of marked 
deformity, use accentuated, and characteristic callosities of 
either foot.  The competent evidence does show that the Veteran's 
right foot experiences mild swelling and that his feet are 
painful, however these symptoms alone do not warrant a 20 percent 
rating under DC 5276 in the absence of the other symptoms of the 
type or severity noted in DC 5276 for a rating in excess of 10 
percent for pes planus.  38 C.F.R. § 4.71a.  Furthermore, the 
February 2010 VA examination report clearly indicates that the 
Veteran's use of a walker and wheelchair are for a lumbar spine 
condition and that his functional loss of his right leg is not 
due to his service connected bilateral pes planus disability.   

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected bilateral pes planus, as 
indicated in the above discussions.  See DeLuca, supra.  The 
Veteran's complaints of pain during his VA examinations, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

At no time during the pendency of this claim has any of the 
Veteran's bilateral pes planus met or nearly approximated the 
criteria for a rating in excess of 10 percent, and staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran genuinely believes that the severity of his bilateral 
pes planus disability  merits a higher rating.  In this case, the 
Veteran is competent to report foot symptoms, such as pain, 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, his opinion is far outweighed by the detailed opinions 
provided by the VA medical professionals, which demonstrate that 
the criteria for a rating in excess of 10 percent for his 
bilateral pes planus disability have not been met.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for bilateral 
pes planus is not warranted.  Gilbert, 1 Vet. App. 49;

Nor is extra-schedular consideration for his service-connected 
PTSD disability or bilateral pes planus warranted.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra- schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service- connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant' s exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant' s 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms such as sleep 
impairment and depression and foot pain that the Veteran 
describes, and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for mental disabilities and pes planus.  The 
schedular criteria are not inadequate for rating this Veteran's 
disabilities.  As a result, regardless of whether the Veteran's 
disabilities interfere with his employment, as indicated by the 
fact that he was granted a 100 percent rating for PTSD, the other 
two steps in the analysis of extra-schedular ratings need not be 
reached.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to July 10, 2000, and 
in excess of 50 percent from July 11, 2000 to January 11, 2007, 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


